DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1-18 are currently pending in the present application. Claims 1 and 10 are currently amended; claims 2-5, 7-9 and 12-18 are previously presented; claim 6 is original; and claim 11 is withdrawn. The amendment dated February 24, 2021 has been entered into the record.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 02/24/2021 is acknowledged.  The traversal is on the ground(s) that Applicant has amended independent 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2017/0358270) in view of Yang (US 2008/0284959). 
Regarding claim 1, Hsu discloses a display panel (200 in Figs. 2A-2B), comprising:
an array substrate (210, 280, 290, 270);
a color film substrate (220) on the array substrate; and

wherein the array substrate comprises a pixel electrode (272) and a common electrode (273),
wherein orthographic projections of the pixel electrode and the common electrode on a base substrate of the array substrate comprise an overlapping region (see Fig. 2B, where the orthographic projections of 272 and 273 on 210 comprises an overlapping region), 
wherein the display panel further comprises an alignment film ([0050] “first substrate 210 … further including an alignment film”).
Hsu does not necessarily disclose the alignment film between the array substrate and the color film substrate, the alignment film is configured to define an arrangement direction of the liquid crystal molecules,
wherein an azimuth angle of the liquid crystal molecules is 90 degrees, and wherein the azimuth angle is an angle between an orthographic projection of a long axis of each of the liquid crystal molecules in an initial state on the base substrate and a rubbing direction of the alignment film.
Yang discloses an alignment film (21, 11 in Fig. 1) between an upper panel and a lower panel (200, 100), the alignment film is configured to define an arrangement direction of the liquid crystal molecules (A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). See MPEP 2173.05(g). In this case, Yang discloses the structure, i.e., the alignment layers 21 and 11, which is capable of 
wherein an azimuth angle of the liquid crystal molecules is 90 degrees, and wherein the azimuth angle is an angle between an orthographic projection of a long axis of each of the liquid crystal molecules in an initial state on the lower panel and a rubbing direction of the alignment film (see Figs. 2, 8 and 13-14, where the orthographic projection of the long axis of 310 in Initial state is aligned perpendicular to the running direction on the lower panel 100; [0127]-[0128]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Hsu display panel with the teachings of Yang, wherein the alignment film is disposed between the array substrate and the color film substrate, the alignment film is configured to define an arrangement direction of the liquid crystal molecules, wherein an azimuth angle of the liquid crystal molecules is 90 degrees, and wherein the azimuth angle is an angle between an orthographic projection of a long axis of each of the liquid crystal molecules in an initial state on the base substrate and a rubbing direction of the alignment film, by having the alignment film as disclosed by Yang.
One would have been motivated to have an alignment film for a display panel where a horizontal electric field is generated between electrodes as suggested by Hsu ([0050]-[0051]), while Yang teaches an alignment film for a display panel where the horizontal electric field is generated between the electrodes, including the rubbing direction on the alignment film to align liquid crystal molecules (Yang: [0126]-[0127]).

Regarding claim 2, Hsu and Yang disclose the limitations of claim 1 above, and Hsu further discloses wherein the base substrate of the array substrate comprises a plurality of sub-pixel regions arranged in an array (see the pixel structure 270 in Figs. 2A-2B, and [0051] further teaching multiple pixel structures 270 formed in unit pixel regions),
wherein the common electrode comprises a plurality of electrode blocks (see Figs. 2A-2B, where 273 comprises a plurality of electrode blocks extending along 281 in Fig. 2B), and
wherein each of the plurality of sub-pixel regions has one pixel electrode and at least two electrode blocks (see one pixel electrode 272 and at least two electrode blocks in Fig. 2A).

Regarding claim 3, Hsu and Yang disclose the limitations of claim 2 above, and Hsu further discloses wherein the pixel electrode comprises a plate-like electrode (see Fig. 2A),
wherein an electrode block of the plurality of electrode blocks comprises a strip electrode (see Fig. 2A), and
wherein orthographic projections of the at least two electrode blocks on the base substrate are at edges of a sub-pixel region of the plurality of sub-pixel regions and fall within an orthographic projection of the pixel electrode on the base substrate (see the cross-sectional view shown in Fig. 2B). 

Regarding claim 4, Hsu and Yang disclose the limitations of claim 1 above, and Hsu further discloses wherein the base substrate of the array substrate comprises a plurality of sub-pixel regions arranged in an array (see the pixel structure 270 in Figs. 2A-2B, and [0051] further teaching multiple pixel structures 270 formed in unit pixel regions),

wherein each of the sub-pixel regions has one pixel electrode and one electrode block  (see one pixel electrode 272 and one electrode block which comprises common electrodes 273 in Fig. 2A), and
wherein each electrode block comprises at least one hollow portion (see Fig. 2A, where the one electrode block includes at least one slit 273s).

Regarding claim 6, Hsu and Yang disclose the limitations of claim 1 above, and Hsu further discloses wherein the common electrode and the pixel electrode are on a same side of the base substrate of the array substrate (Fig. 2B).

Regarding claim 7, Hsu and Yang disclose the limitations of claim 6 above, and Hsu further discloses wherein the common electrode and the pixel electrode are on a side of the base substrate facing the liquid crystal molecules (Fig. 2B),
wherein the pixel electrode is closer to the base substrate than the common electrode (Fig. 2B), and
wherein an insulating planarization layer (290) is between the common electrode and the pixel electrode.

Regarding claim 8, Hsu and Yang disclose the limitations of claim 1 above.

Yang discloses that a pretilt angle of the liquid crystal molecules is 90 degrees (Fig. 13; A prima facie case of obviousness exists where claimed ranges overlap or lie inside ranges disclosed by the prior art [MPEP 2144.05]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Hsu display panel with the teachings of Yang, wherein a pretilt angle of the liquid crystal molecules is in a range of 85 degrees to 90 degrees, by having the alignment film as disclosed by Yang.
One would have been motivated to have an alignment film for a display panel where a horizontal electric field is generated between electrodes as suggested by Hsu ([0050]-[0051]), while Yang teaches an alignment film for a display panel where the horizontal electric field is generated between the electrodes, including the pretilt angle of the liquid crystal molecules (Yang: Fig. 13, [0126]-[0127]).

Regarding claim 9, Hsu and Yang disclose the limitations of claim 1 above, and Hsu further discloses a display device comprising the display panel (Figs. 2A-2B; [0047]).

Regarding claim 10, Hsu and Yang disclose the limitations of claim 1 above, and Hsu further discloses a method for manufacturing the display panel, comprising:
providing the color film substrate and the array substrate (Fig. 2B); and


Regarding claim 12, Hsu and Yang disclose the limitations of claim 9 above, and Hsu further discloses wherein the base substrate of the array substrate comprises a plurality of sub-pixel regions arranged in an array (see the pixel structure 270 in Figs. 2A-2B, and [0051] further teaching multiple pixel structures 270 formed in unit pixel regions),
wherein the common electrode comprises a plurality of electrode blocks (see Figs. 2A-2B, where 273 comprises a plurality of electrode blocks extending along 281 in Fig. 2B), and
wherein each of the plurality of sub-pixel regions has one pixel electrode and at least two electrode blocks (see one pixel electrode 272 and at least two electrode blocks in Fig. 2A).

Regarding claim 13, Hsu and Yang disclose the limitations of claim 12 above, and Hsu further discloses wherein the pixel electrode comprises a plate-like electrode (see Fig. 2A),
wherein an electrode block of the plurality of electrode blocks comprises a strip electrode (see Fig. 2A), and
wherein orthographic projections of the at least two electrode blocks on the base substrate are at edges of a sub-pixel region of the plurality of sub-pixel regions and fall within an orthographic projection of the pixel electrode on the base substrate (see the cross-sectional view shown in Fig. 2B). 

Regarding claim 14, Hsu and Yang disclose the limitations of claim 9 above, and Hsu further discloses wherein the base substrate of the array substrate comprises a plurality of sub-pixel regions arranged in an array (see the pixel structure 270 in Figs. 2A-2B, and [0051] further teaching multiple pixel structures 270 formed in unit pixel regions),
wherein the common electrode comprises a plurality of electrode blocks (see the plurality of electrode blocks of 273 in Fig. 2B),
wherein each of the sub-pixel regions has one pixel electrode and one electrode block  (see one pixel electrode 272 and one electrode block which comprises common electrodes 273 in Fig. 2A), and
wherein each electrode block comprises at least one hollow portion (see Fig. 2A, where the one electrode block includes at least one slit 273s).

Regarding claim 16, Hsu and Yang disclose the limitations of claim 9 above, and Hsu further discloses wherein the common electrode and the pixel electrode are on a same side of the base substrate of the array substrate (Fig. 2B).

Regarding claim 17, Hsu and Yang disclose the limitations of claim 16 above, and Hsu further discloses wherein the common electrode and the pixel electrode are on a side of the base substrate facing the liquid crystal molecules (Fig. 2B),
wherein the pixel electrode is closer to the base substrate than the common electrode (Fig. 2B), and


Regarding claim 18, Hsu and Yang disclose the limitations of claim 9 above.
Hsu does not disclose that a pretilt angle of the liquid crystal molecules is in a range of 85 degrees to 90 degrees.
Yang discloses that a pretilt angle of the liquid crystal molecules is 90 degrees (Fig. 13; A prima facie case of obviousness exists where claimed ranges overlap or lie inside ranges disclosed by the prior art [MPEP 2144.05]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Hsu display panel with the teachings of Yang, wherein a pretilt angle of the liquid crystal molecules is in a range of 85 degrees to 90 degrees, by having the alignment film as disclosed by Yang.
One would have been motivated to have an alignment film for a display panel where a horizontal electric field is generated between electrodes as suggested by Hsu ([0050]-[0051]), while Yang teaches an alignment film for a display panel where the horizontal electric field is generated between the electrodes, including the pretilt angle of the liquid crystal molecules (Yang: Fig. 13, [0126]-[0127]).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Yang, and in further view of Dong (US 2014/0049741).
Regarding claim 5, Hsu and Yang disclose the limitations of claim 4 above, and Hsu further discloses wherein outer edges of orthographic projections of portions other than the at least one hollow portion of each electrode block on the base substrate are at edges of a sub-pixel region of the plurality of sub-pixel regions (see Fig. 2A where the outer edges of 273 are at the edges of a sub pixel region).
Hsu does not disclose the outer edges of orthographic projections of portions other than the at least one hollow portion of each electrode block on the base substrate fall within an orthographic projection of the pixel electrode on the base substrate.
However, Dong discloses that outer edges of orthographic projections of portions other than the at least one hollow portion of each electrode block on the base substrate are at edges of a region formed on a pixel electrode of the plurality of pixel regions (see Figs. 4-5 where the outer edges of orthographic projections of portions of the common electrode layer 20, i.e., 21 and 22, other than the slit formed therebetween, are at edges of a sub-pixel region formed on the pixel electrodes 11 and 12; [0033]-[0031], [0036]; Regarding the term “are at edges”, the examiner further considered Figure 3 of the present application) and fall within an orthographic projection of the pixel electrode on the base substrate (Figs. 4-5).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Hsu display panel with the teachings of Dong, wherein the outer edges of orthographic projections of portions other than the at least one hollow portion of each electrode block on the base substrate fall within an orthographic projection of the pixel electrode on the base substrate, by having the electrode configurations as disclosed by Dong.


Regarding claim 15, Hsu and Yang disclose the limitations of claim 14 above, and Hsu further discloses wherein outer edges of orthographic projections of portions other than the at least one hollow portion of each electrode block on the base substrate are at edges of a sub-pixel region of the plurality of sub-pixel regions (see Fig. 2A where the outer edges of 273 are at the edges of a sub pixel region).
Hsu does not disclose the outer edges of orthographic projections of portions other than the at least one hollow portion of each electrode block on the base substrate fall within an orthographic projection of the pixel electrode on the base substrate.
However, Dong discloses that outer edges of orthographic projections of portions other than the at least one hollow portion of each electrode block on the base substrate are at edges of a region formed on a pixel electrode of the plurality of pixel regions (see Figs. 4-5 where the outer edges of orthographic projections of portions of the common electrode layer 20, i.e., 21 and 22, other than the slit formed therebetween, are at edges of a sub-pixel region formed on the pixel electrodes 11 and 12; [0033]-[0031], [0036]; Regarding the term “are at edges”, the examiner further considered Figure 3 of the present application) and fall within an orthographic projection of the pixel electrode on the base substrate (Figs. 4-5).

One would have been motivated to have a common electrode and an adjacent pixel electrode overlap each other so that occurrence of a non-uniform light-transmission phenomenon at a periphery of a pixel electrode can be avoided, and therefore a more uniform light-transmission effect can be achieved (Dong: [0038]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871